       Case 1:20-cr-02012-SMJ     ECF No. 77   filed 04/01/21   PageID.263 Page 1 of 2




 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2
                                                                      Apr 01, 2021
 3                                                                        SEAN F. MCAVOY, CLERK




 4

 5                        UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                      No. 1:20-CR-02012-SMJ-1

 8                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 9   vs.                                            MODIFY CONDITIONS OF
                                                    RELEASE
10   ORLANDO XAVIER MEDINA, JR.,
                                                    ECF Nos. 75, 76
11                       Defendant.

12         Before the Court is Defendant’s Motion to Modify Conditions of Release

13   (ECF No. 75) and Motion to Expedite (ECF No. 76). Neither the United States,

14   nor the United States Probation/Pretrial Services Office oppose the Motion.

15   Specifically, Defendant requests that the Court modify Special Condition No. 7,

16   which requires Defendant participate in a program of GPS home confinement.

17   Defendant requests that the condition be modified to allow for “stand alone” GPS

18   monitoring. For the reasons set forth in the Motion;

19         IT IS ORDERED:

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE - 1
       Case 1:20-cr-02012-SMJ    ECF No. 77      filed 04/01/21   PageID.264 Page 2 of 2




 1         1.    Defendant’s Motion to Modify Conditions of Release (ECF No. 75) is

 2   GRANTED.

 3         2.    Defendant’s Motion to Expedite (ECF No. 76) is GRANTED.

 4         3.    Special Condition No. 7 (ECF No. 22) shall be MODIFIED.

 5   Defendant shall be placed on stand-alone monitoring. Defendant must participate

 6   in the location monitoring program in order to verify compliance with any court-

 7   imposed conditions of supervision. Defendant must pay all or part of the costs of

 8   the program based on your ability to pay.

 9         4.    All other conditions of release shall remain in effect.

10         DATED April 1, 2021

11                                s/Mary K. Dimke
                                 MARY K. DIMKE
12                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE - 2
